Citation Nr: 9901968	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.  

2.  Entitlement to service connection for disabilities due to 
claimed prisoner of war status, including head, kidney, 
ulcer, eye, and ear disabilities, for accrued benefits 
purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant and V. F.



ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel

INTRODUCTION

The veteran had recognized service between December 1943 and 
June 1946, including service with the Recognized Guerillas 
and the Regular Philippine Army.  Service department records 
do not verify that he was a prisoner of war (POW).  The 
veteran died on February [redacted], 1995.  During his lifetime, 
service connection was not in effect for any disabilities.  
The appellant is the spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Manila, Philippines, Regional Office (RO).  

A July 1995 rating decision denied eligibility for 
Dependents Educational Assistance pursuant to 38 U.S.C.A. 
§ Chapter 35.  The appellant did not express disagreement 
with respect to that issue.  Consequently, such issue is not 
before the Board for appellate review.   


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1995; at the time 
of his death, service connection was not in effect for any 
disabilities.  

2.  Cardio-respiratory arrest secondary to internal 
hemorrhage secondary to congestive heart failure and severe 
hypertension was the immediate cause of the veterans death; 
congestive heart failure and severe hypertension were 
initially demonstrated years after service, and no competent 
evidence tending to link such disorders to service has been 
presented.   

3.  The veteran did not have prisoner of war status during 
his period of recognized service.  

4.  Competent evidence tending to link the veterans head, 
kidney, ulcer, eye, and ear disabilities to service has not 
been presented.   


CONCLUSIONS OF LAW

1.  The appellants claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
disabilities due to claimed prisoner of war status, including 
head, kidney, ulcer, eye, and ear disabilities, for accrued 
benefits purposes is not well-grounded.  38 U.S.C.A. §§ 5107, 
5121 (West 1991); 38 C.F.R. § 3.1000 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veterans death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if caliculi 
of the kidney, cardiovascular-renal disease, nephritis, 
sensorineural hearing loss, or peptic ulcer disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Veterans Appeals (the Court) has defined well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  A not well-grounded 
claim must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  If the initial burden of presenting evidence of a 
well-grounded claim is not met, the VA does not have a duty 
to assist the appellant further in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Upon the death of a veteran, periodic monetary compensation 
under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the veterans spouse 
as accrued benefits.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.1000 (1998). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "the accrued benefit claim is 
derivative of the veteran's claim.  Thus, the main thrust of 
the statute is to pay benefits that were due and unpaid to 
the veteran based on existing ratings or decisions.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones 
v. West, No. 136 F.3d 1296 (Fed. Cir. 1998), the Federal 
Circuit construed 38 U.S.C.A. § 5121 together with 38 
U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for accrued benefits to be payable, the veteran must have had 
a claim pending at the time of his or her death for such 
benefits or else be entitled to them under an existing rating 
or decision. 

Analysis

Entitlement to Service Connection for the Cause of the 
Veterans Death

The appellant asserts that the veterans death was caused by 
disabilities he incurred in service.  A copy of the veterans 
death certificate indicates that he died on February [redacted], 
1995, at age 75.  The immediate cause of death was listed as 
cardio-respiratory arrest secondary to internal hemorrhage 
secondary to congestive heart failure and severe hypertensive 
[sic].  An autopsy was not performed.  At the time of the 
veteran's death, service connection was not in effect for any 
disabilities.  

The appellant has not submitted competent evidence that 
medically relates the veterans cause of death to his period 
of service.  There is no competent evidence of record showing 
that congestive heart failure or severe hypertension, the 
underlying causes of the veterans death, were incurred in 
service.  There is no evidence showing that such disorders 
were diagnosed within one year of the veteran's separation 
from service in June 1946.  A January 1947 examination report 
indicates that examination of the veterans cardiovascular 
system was negative.  The chest X-ray was negative.  The 
veterans blood pressure reading was listed as 116/80.  

In a medical certification, dated in April 1990, Dr. N.G. 
stated that the veteran had been treated for chest 
palpitations, chest pain, and other ailments from December 
1958 to April 1990.  Dr. N.G. indicated that such complaints 
began in 1942 when the veteran was a POW.  The Board does not 
find the statement by Dr. N.G. to be competent evidence of a 
nexus between the veterans cardiovascular disabilities and 
his period of service, since this medical opinion appears to 
be based upon a history as related by the veteran.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  Such opinions are no 
better than the facts alleged by the veteran.  Id. at 233.  
There is no evidence of record that establishes that Dr. N.G. 
treated the veteran during his period of service.  The Board 
points out that, as discussed in detail below, the veteran 
did not have POW status during his period of recognized 
service.  The medical certification by Dr. N.G. merely 
establishes that the veteran was first treated for chest pain 
and other ailments in 1958, which was 12 years after the 
veteran separated from service.  

The Board notes that the evidence of record does not suggest 
that the treatment records by Dr. N.G. would render the 
appellants claim well grounded.  Thus, the Board finds that 
the VA has no duty to obtain such records.    

The appellant asserts that the veteran incurred his 
cardiovascular disabilities as a result of the poor treatment 
he received as a POW in World War II.  The appellant also 
asserted that the veteran first developed hypertension in 
1948.  Although the appellant is competent to provide an 
account of the veterans symptoms, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant herself does not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether the veteran incurred 
cardiovascular disorders during service, whether such 
disorders are etiologically related to service, or whether 
the veteran had hypertension in 1948.  See Espiritu, supra.  
The appellant has not submitted any other competent medical 
evidence to support her allegations.  The Board points out 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  The Board also points out that the 
appellant is attempting to relate the veterans disabilities 
to the time period that he was a POW.  However, as discussed 
below, the evidence of record establishes that the veteran 
did not have POW status during his period of active duty.  

At the hearing before the Board in July 1998, the appellant 
indicated that the veteran had been hospitalized from 1989 
until 1995.  Hearing Transcript 5.  The appellant did not 
indicate the reason for the veterans hospitalization.  The 
Board finds that the evidence of record does not suggest that 
such hospitalization records, pertaining to a period of time 
more than 40 years after service, would render the 
appellants claim well grounded.  Thus, the Board finds that 
the VA has no duty to obtain such records.   

Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's cause of death and 
his period of service, the appellants claim is implausible 
and not well-grounded.  Therefore, as a matter of law, the 
claim must be denied.  38 U.S.C.A. § 5107(a). 

Entitlement to Accrued Benefits

Initially, the Board notes that after review of the record, 
it appears that at the time of the veterans death in 
February 1995, a claim for entitlement to service connection 
for head, kidney, ulcer, eye, and ear disabilities was 
pending.  It does not appear that the RO adjudicated this 
claim prior to the veterans death.  In his claim for 
entitlement to service connection, the veteran asserted that 
he incurred such disabilities as a result of being a POW from 
August 1942 to January 1943.  In a June 1994 determination, 
the RO determined that based upon service department records, 
the veteran did not qualify as a former POW.  The veteran 
timely appealed this determination.  Thus, the Board finds 
that the claim that was pending at the time of the veterans 
death was entitlement to service connection for head, kidney, 
ulcer, ear, and eye disabilities claimed as resulting from 
being held as a POW.  

There is competent evidence of record showing that the 
veteran had head, ulcer, kidney, eye, and ear disabilities.  
An April 1990 medical certification by Dr. N.G. indicates 
that the veteran was treated for severe headaches, abdominal 
pains, and other symptoms.  Dr. N.G. indicated that the 
diagnoses, in pertinent part, were nephritis, peptic ulcer, 
and poor hearing and sight.  

However, the Board finds that the veteran did not submit 
competent medical evidence establishing a nexus between his 
head, kidney, ulcer, ear, and eye disabilities and his period 
of service.  There is no medical evidence of file at the time 
of the veterans death that establishes that such 
disabilities were treated or diagnosed during the veteran's 
period of service or within one year of his separation from 
service.  A report of physical examination, dated in January 
1947, is silent for such disorders.  The report indicates 
that examination of the veteran's eyes, ears, genito-urinary 
system, and abdomen were negative.  No defects were noted.  

In the April 1990 medical certification, Dr. N.G. indicated 
that the veteran incurred such disorders in 1942 while a POW.  
Dr. N.G. further noted that the veteran had been treated for 
such disabilities from 1958 to 1990.  The Board does not find 
this statement by Dr. N.G. to be competent evidence of a 
nexus between the veterans disabilities and his period of 
service, since this medical opinion appears to be based upon 
a history as related by the veteran.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Such opinions are no better than 
the facts alleged by the veteran.  Id. at 233.  There is no 
medical evidence of file at the time of the veterans death 
that medically relates that veterans claimed disabilities to 
his period of service.  

The veteran asserted that he incurred head, kidney, ulcer, 
eye, and ear disabilities while he was a POW.  The Board 
points out that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. §5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  The veteran did not 
submit any other medical opinion to support his claim. 

The Board also finds that the evidence of record establishes 
that the veteran did not qualify as a POW during his period 
of active service.  In an October 1973 Form 632, the 
Department of the Army, Office of the Adjutant General 
certified that the veteran was in a missing status from 
December 1943 to January 1945, had Recognized Guerrilla 
Service from January 1945 to November 1945, was inactive from 
November 1945 to June 1946, and had Regular Philippine Army 
Service from June 27, 1946 to June 30, 1946.  The Department 
of Army further certified that the veteran did not have POW 
status.  

Regulations provide that for purposes of establishing 
entitlement to pension, compensation, dependency and 
indemnity compensation or burial benefits, the VA may accept 
evidence of service submitted by a claimant without 
verification from the appropriate service department if the 
evidence meets the following conditions: the evidence is a 
document issued by the service department; the document 
contains needed information as to length, time and character 
of service; and in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).  If the claimant does not 
provide evidence that complies with these conditions, the VA 
shall request verification of service from the service 
department." 38 C.F.R. § 3.203(c) (1998).  Findings by the 
service department as to a person's service "are binding on 
the VA for purposes of establishing service in the United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

38 U.S.C.A. § 101(32) (West 1991 and Supp. 1998) and 38 
C.F.R. § 3.1(y) (1998) essentially state that a former 
prisoner of war is a person who, while serving in the 
military, naval, or air service, was forcibly detained or 
interned in the line of duty by an enemy or foreign 
government, the agents of either, or a hostile force.  
38 C.F.R. § 3.1 also stipulates that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.  See 38 C.F.R. § 
3.1(y)(1) (1998).  However, the aforementioned provision does 
not require VA to follow the service department's findings 
that the veteran was not a POW.  See Manibog v. Brown, 8 Vet. 
App. 465, 468 (1996); VAOPGCPREC 14-94 (O.G.C. Prec 14-94).  
Nevertheless, the Board initially points out that by 
definition a former prisoner of war must meet the initial 
threshold of having recognized military service during the 
alleged period of forcible detainment by an enemy force.

In the present case, the service department did not certify 
that the veteran had active service during the time period he 
claimed that he was a POW.  Even if the veteran was held 
captive by the Japanese from August 1942 to January 1943, 
that period of imprisonment does not qualify as service as a 
POW because it was prior to the veterans recognized service.  
As noted above, the Department of the Army, Office of the 
Adjutant General certified that the veteran had recognized 
service from December 1943 to January 1945, January 1945 to 
November 1945, and June 27, 1946 to June 30, 1946.  Findings 
by the service department as to a person's service "are 
binding on the VA for purposes of establishing service in the 
United States Armed Forces."  See Duro, supra.  Thus, the 
provisions of 38 C.F.R. § 3.307 and 3.309 (1998) regarding 
disorders or diseases for which service connection may be 
presumed due to POW status are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Accordingly, as there is no competent evidence that medically 
relates the veterans head, eye, ear, ulcer, and kidney 
disabilities to his period of service, the claim is 
implausible and not well-grounded.  Therefore, as a matter of 
law, the appellants claim for entitlement to service 
connection for disabilities due to claimed POW status, 
including head, kidney, ulcer, eye and ear disabilities, for 
accrued benefits purposes is denied.  38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied. 

Entitlement to service connection for disabilities due to 
claimed POW status, including head, kidney, ulcer, eye, and 
ear disabilities, for accrued benefits purposes is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
